Citation Nr: 1316806	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to October 16, 2012, and in excess of 70 percent disabling, for the period beginning October, 16, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He also had service in the Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for hypertension, skin rash on chest, and short term memory loss, all to include as due to exposure to herbicides, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim was previously before the Board in May 2012 when it was remanded for further development.

Subsequent to the Board's May 2012 remand the RO granted entitlement to an initial evaluation of 30 percent disabling, for the period prior to October 16, 2012, and an evaluation of 70 percent disabling, for the period beginning October 16, 2012, for PTSD.  As the increase in the evaluation for the Veteran's PTSD did not represent the maximum rating available for the condition, the Veteran's claim for a higher initial evaluation remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that as the initial evaluation remains in appellate status the Veteran's claim has been recharacterized as stated above.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a June 2009 VA treatment note the Veteran was noted to report that his depression started when he had to stop working due to health problems.  In an examination report dated in October 2012 the Veteran was noted to have not been gainfully employed since his last evaluation.  The Veteran was reported to indicate that he occasionally accepted small mechanical jobs largely due to an effort to feel productive.  The examiner found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner reported that the Veteran's PTSD caused difficulty in establishing and maintaining effective work and social relationships.  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  As such, the issue of entitlement to a TDIU has been raised by the record and, therefore, is now included as an issue in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012 the Board stated that in a VA treatment note, dated in November 2007, the Veteran was noted be scheduled for a formal assessment and treatment with the PTSD team in January 2008.  However, review of the claims file revealed that the only VA treatment notes that have been obtained and associated are dated in September and November 2007.  In the Veteran's claim, received in December 2007, the Veteran reported that he received all of his medical care at the VA Hospital in Columbia, Missouri.  As such, in May 2012 the Board found it necessary to remand the Veteran's claim for "all VA medical records pertaining to the Veteran" to be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Subsequent to the Board's remand the Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) form indicating that he received treatment in February/March 2007 for his PTSD at the Harry S. Truman VA Hospital in Columbia, Missouri.  Attempts were made to obtain records dated from February to March 2007 but no records were located.  The Veteran was notified that records regarding this reported treatment were unavailable and a formal finding of unavailability was made.  

Statements in the file indicate that VA treatment records regarding the Veteran from the Kansas City VA Medical Center (VAMC) dated from August 2008 to March 2012 and from June 2012 to November 2012 were obtained and associated with the claims file.

In a report of a VA examination, dated in October 2012, the Veteran was noted to have had a few mental health treatment appointments in the past at the Columbia, Missouri VAMC but that there had been no treatment since 2009.

Although the Board ordered in May 2012 that all VA treatment records regarding the Veteran be obtained and associated with the claims file and indicated that the only VA treatment records associated with the claims file were dated in September and November 2007, and identified that the Veteran was scheduled for a psychiatric assessment in January 2008, it is unclear given the statements in the claims file that only treatment records dated from February 2007 to March 2007, August 2008 to March 2012, and from June 2012 to November 2012 whether all VA treatment records have been obtained and associated with claims file as ordered by the Board.  Specifically, it appears that no attempt has been made to obtain the Veteran's VA treatment records for the period prior to August 2008, including the January 2008 assessment.  As such, the Board finds it necessary to remand the claim for additional attempts to be made to obtain and associate with the claims file all VA treatment records regarding the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the likely outstanding records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded another VA psychiatric examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

As the outcome of the claim of entitlement to a higher initial evaluation for PTSD may impact upon the claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board must defer consideration of the claim of entitlement to a TDIU until the issue of entitlement to a higher initial evaluation for PTSD has been resolved. 

Lastly, the Board notes that the Veteran currently does not meet the schedular criteria for the assignment of a TDIU for the period prior to October 16, 2012.  See 38 C.F.R. § 4.16(a) (2012).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) the United States Court of Appeals for Veteran Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, if and only if the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration for any period of time on appeal where the Veteran does not meet the schedular criteria for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including all treatment records dated prior to August 2008, from March 2012 to June 2012, and since November 2012, from the Columbia, Missouri VAMC and Kansas City VAMC.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner is directed to report all pertinent findings and estimate the Veteran's global assessment of functioning (GAF) score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  In providing this assessment, the examiner should consider and address the Veteran's competent account of psychiatric symptoms.  In addition, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis for any period on appeal wherein the Veteran does not meet the schedular criteria.

4.  Thereafter, if the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


